DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is directed to both an apparatus and the method steps of using the apparatus. These claims are indefinite because it is unclear whether infringement  occurs when one creates the system, or when the steps are actually performed. In re  Katz, 639 F.3d 1303 (Fed. Cir. 2011). Also see MPEP § 2173.05.  Claim 1 is directed towards an apparatus with structural limitations such as a “fuel supply control device”, “complex pressurizing valve”, “fuel supply pump” and “differential pressure meter”, in addition to limitations describing how the “fuel supply pump” is intended to be operated based on the rotational speed of the fuel supply pump.  The claim fails to recite the particular structure, materials or steps that accomplish the function (the claim only states the “fuel supply pump” is configured to be controlled according to a variety of variables, but not what is performing the controlling, or what is processing the variables in order to fulfill the controlling).  Claims 3-5 also recite steps of using the structural limitations without further limiting the structural features of the invention (i.e. the claims only describe how certain values are intended to be obtained, which does not further limit the structural feature by introducing any additional structural features; see 35 U.S.C. 102 rejections below for suggestions on improving the clarity of the claim language). 
Claim 2 is rejected by virtue of dependence on claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Seki, et al. “Development of Fuel Control System for More Electric Engine”, 2015 (henceforth Seki, as cited in the 09/02/2020 Information Disclosure Statement).
Regarding independent claim 1, Seki discloses a fuel supply control device (Seki Fig. 2, pg. 3, reproduced below) in which a parallel flow path of an orifice and a pressurizing valve is used as a complex pressurizing valve (Pg. 2, “FPV (fuel pressurizing valve)… The FPV is located downstream of the electric pump and contains a pressurizing valve and orifice placed in parallel.”; Pg. 4, see section “(2) FPV and differential pressure sensor”) for a fuel supply amount and a fuel supply pump (“electric motor-driven pump”) is controlled (by the controller and EEC) on the basis of a differential pressure ΔPfpv before and after the complex pressurizing valve detected by a differential pressure meter (Pg. 2, “The differential pressure sensor measures the pressure difference between points upstream and downstream of the FPV”, Fig. 3 shows a block diagram of the fuel supply control device operation, wherein the ΔPfpv is delivered to a FPV-P-Q curve table to determine a flow rate through the FPV, which is then used to control the pump motor as shown), 
wherein the fuel supply pump is configured to be controlled on the basis of a first fuel measurement amount (see Fig. 3) obtained from the differential pressure ΔPfpv before and after the complex pressurizing valve FPV and a mutual relationship between the differential pressure before and after the complex pressurizing valve and a fuel flow rate (see the FPV P-Q Table in Fig. 3 & 6) when a rotational speed of the fuel supply pump is below a predetermined threshold value [functional language] (Pg. 4, “During the engine start i.e. when the required engine f1ow is small, the pressurizing valve remains in a closed position. The metering accuracy is solely determined by the manufacturing tolerance of the orifice area and the measurement accuracy of ΔPfpv, while the FPV P-Q curve is settled so that ΔPfpv at the engine starting How is about 0.103MPa (15psid)”; Pg. 8, “for the engine start sequence; applying the closed-loop control shown in Fig. 3”), and 
the fuel supply pump is configured to be controlled on the basis of a second fuel measurement amount (depicted in the block diagram of Fig. 18) obtained from a pump volume efficiency Qp (“Pump discharge volumetric flow rate”) in consideration of an internal leak area (Pg. 8, “Aleak” used to determine a “volumetric leak flow rate Qleak”, applied to Qref to ultimately generate the value Qp) of the fuel supply pump and a theoretical pump discharge volume Qref (“volumetric flow rate input”) when the rotational speed exceeds the predetermined threshold value (for “higher flow conditions” after the engine starting sequence, see Fig. 18, Pg. 8, “For the ground idle and above rating, applying an open-loop control with leak correlation using an equivalent leak clearance calculated at the start sequence”, Pg. 8-9, “The current idea involves setting the transition point [from closed-loop control to open-loop control] at the end of the engine start schedule. which means the transition will be experienced only once during an engine operating cycle. However, the MEE fuel pump has a wider rotating speed range and the pump rotating speed at the ground idle rating is only around 10%. Internal leakage will have a significant impact at this rotation speed. Establishing a transition point at a higher rotational speed would better enhance metering accuracy, hence optimized transition logic should be considered and tested”, the transition point being the “predetermined threshold value” of the pump speed, when the switch the open-loop control shown in Fig. 18 occurs) [functional language].
Note in regards to the functional language, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  In this case, the claim contains recitations of how the fuel supply pump is intended to be controlled, which are not structural limitations.  Insofar as the prior art discloses the structural limitations (which NPL Seki does disclose as described above), the prior art is considered as anticipating the claim, since the structural limitations are capable of being controlled in the manner described in the claim.  It is recommended that the claim, lines 5 & line 10, be revised to state “the fuel supply control device comprising a software control device [[is]] configured to [[be]] controlthe fuel supply pump on the basis of…” (the software control device recited in the instant Specification Para. 0026), in order to establish a special use controller/computer that is “configured to”/ “programmed to” perform the recited functional language.  See MPEP 2181, II, B.

    PNG
    media_image1.png
    887
    618
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    451
    1062
    media_image2.png
    Greyscale

Regarding claim 3, Seki discloses the fuel supply control device according to Claim 1, wherein the fuel supply control device is configured to acquire the internal leak area Aleak when the rotational speed of the fuel supply pump is below the predetermined threshold value (i.e. during the low speed engine starting operation, Pg. 8, “During the engine start sequence, calculate the equivalent leak clearance from the volumetric flow-rate input and feedback by equation (2)”, shown below, the engine start sequence being when the fuel supply pump is operating at a speed below the “transition point” discussed in claim 1 above).

    PNG
    media_image3.png
    258
    318
    media_image3.png
    Greyscale

Regarding claim 4, Seki discloses the fuel supply control device according to Claim 1, wherein the internal leak area Aleak is obtained from the first fuel measurement amount, the rotational speed, the theoretical pump discharge volume, a fuel temperature at an inflow port of the fuel supply pump, a differential pressure before and after the fuel supply pump, and a flow rate coefficient of the fuel supply pump [functional language] (note, the claim does not specify what is obtaining the internal leak area, or what is using the recited variables to obtain the internal leak area; it is recommended that the claim be revised to recite what element is obtaining the internal leak area from the recited variables, such as a “leak area calculation unit 10h configured to obtain…” described in Para. 0036 described in Para. 0045 of the instant specification). 
Note in regards to the functional language, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  In short, the claimed invention does not differ from the prior art in any physical structural manner, since the claim is only describing how a value of a variable is being obtained.
Regarding claim 5, Seki discloses the fuel supply control device according to Claim 1, wherein the pump volume efficiency is obtained from the internal leak area, the rotational speed, the fuel temperature at the inflow port of the fuel supply pump, the differential pressure before and after the fuel supply pump, and the flow rate coefficient of the fuel supply pump volume efficiency calculation unit 10i configured to obtain…” discussed in Para. 0038 of the instant specification).
Note in regards to the functional language, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114, II.  In short, the claimed invention does not differ from the prior art in any physical structural manner, since the claim is only describing how a value of a variable is being obtained.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure for disclosing fuel supply control systems with considerations for pump leakage.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741